Order unanimously reversed, motion granted and complaint dismissed, all without costs. Memorandum: The record clearly shows a lack of compliance with the requirements of section 341-b of the Village Law. It is abundantly clear that plaintiff’s cause of action, spelled out and limited by-its bill of particulars, accrued no later than 1964. (Kinner v. Board of Educ. Cent. School Dist. No. 1, 6 A D 2d 204, affd. 9 N Y 2d 845.) Thus the 1967 filing of the claim and subsequent commencement of the action were not timely. (See Northampton Constr. Corp. v. Village of Ocean Beach, 8 A D 2d 979; Municipal Serv. Co. v. Town of Colonie, 12 A D 2d 22, app. dsmd. 9 N Y 2d 753). (Appeal from order of Genesee Special Term denying motion to dismiss complaint in action on construction contract.) Present — Goldman, P. J., Del Vecchio, Witmer, Gabrielli and Moule, JJ.